          Case 1:20-cv-06276-PGG Document 2 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DESMOND ROY DEMONTEGNAC and
 SOPHIA ELAINE DEMONTEGNAC,

                          Plaintiffs-Appellants,
                                                                         ORDER
               - against -
                                                                   20 Civ. 6276 (PGG)
 DITECH HOLDING CORPORATION,

                          Defendant-Appellee.



PAUL G. GARDEPHE, U.S.D.J.:

               On August 10, 2020, Appellants Desmond Roy Demontegnac and Sophia Elaine

Demontegnac filed this action, in which they appeal a July 9, 2020 order issued in the In re

Ditech Holding Corporation Chapter 11 proceeding. (See Notice of Appeal (Dkt. No. 1); Order

(Case No. 19-bk-10412 (JLG), Dkt. No. 2670)) Appellants have taken no action since filing

their notice of appeal.

               Accordingly, by September 13, 2021, Appellants will submit their designation of

the record and statement of issues on appeal of the Bankruptcy Court’s July 9, 2020 order.

Failure to comply with this order will result in dismissal of this action.

               The Clerk of Court is respectfully directed to mail a copy of this order to

Appellants.

Dated: New York, New York
       August 13, 2021
